[Cite as State v. Buckner, 2018-Ohio-233.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case No. 2016 CA 101
LINDA BUCKNER

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 2016 CR 0479


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         January 23, 2018



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

GARY BISHOP                                     RANDALL E. FRY
PROSECUTING ATTORNEY                            10 West Newlon Place
JOSEPH C. SNYDER                                Mansfield, Ohio 44902
ASSISTANT PROSECUTOR
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No. 2016 CA 101                                                      2

Wise, J.

       {¶1}   Defendant-Appellant Linda Buckner appeals her conviction, in the Court of

Common Pleas, Richland County, for aggravated murder, murder, and other felony

counts. Appellee is the State of Ohio. The relevant facts leading to this appeal are as

follows.

       {¶2}   In the summer of 2015, appellant and her boyfriend, Walter Renz, were the

next-door neighbors of Patsy Hudson, who lived alone at 284 Spring Street in Mansfield,

Ohio. Hudson, then in her early sixties and on disability, was known to rescue and take

care of a large number of cats in or around her house. Her adult son, Lonnie Clevenger,

drove trucks for a living, but he periodically stopped at the house to visit. According to

Lonnie, Hudson sometimes demonstrated reclusive behaviors, refusing to answer the

door or the telephone if she was busy watching television or was simply having a bad

day.

       {¶3}   Appellant and Renz became acquainted with Hudson, and occasionally

drove her on local errands.

       {¶4}   On June 25, 2015, appellant, using the alias “Cara Longtail,” went to the

emergency room in Shelby, complaining of pain. Tr. at 400. She was prescribed Flexeril

and Atenolol at that time by Dr. Charles Marti, who was on duty in the E.R. Tr. at 408. Dr.

Marti later testified he wrote appellant the prescription for Atenolol because appellant told

hospital personnel she been prescribed that medication, but she did not have any left. Tr.

at 409. Both Dr. Marti and a second physician testifying for the State opined that a high

enough dose of Atenolol could be fatal. Tr. at 416, 634-636.
Richland County, Case No. 2016 CA 101                                                       3


       {¶5}   At about this time, appellant was speaking to neighbors about taking

Hudson on a trip to Florida, although at one point she also stated that she was angry

about Renz spending time at Hudson’s house. One of the neighbors, Walter Liggett,

specifically recalled that appellant and Renz, in late June 2015, “[s]aid they was [sic] going

to head back down south and take Patsy [Hudson] with them to her sister in Florida.” Tr.

at 352.

       {¶6}   Appellant and Renz also told this neighbor that they were helping Hudson

get rid of her cats. Despite this claim, Hudson was worried someone was trying to poison

her cats, and told her son, Lonnie Clevenger, about this concern when he visited her in

early July 2015. At one point, Hudson also informed police of the situation. Also, she

continued to take some of the cats in for veterinarian appointments in early July. One

appointment was scheduled for July 22, 2015, but Hudson did not show up at the

veterinarian clinic.

       {¶7}   Shortly before July 4, 2015, another neighbor, Mark Clever, overheard an

outdoor “yelling and screaming” argument involving the appellant, Renz and Hudson.

Within a couple of weeks, he began to notice Hudson’s mail piling up.

       {¶8}   Nicholas Miller, owner of a local lawn service, was contacted by Hudson in

early July 2015. Hudson told him that “her neighbors” had been helping her with yard

work, but she was concerned that they had “poisoned her cat or something,” so she didn’t

want them taking further care of her lawn. Tr. at 398. On July 10, 2015, Miller mowed

Hudson’s grass and received payment for his work. This was the last day Hudson was

seen alive in the neighborhood.
Richland County, Case No. 2016 CA 101                                                       4


       {¶9}   On July 10, 2015, Karissa Gibson, a resident of Shelby, Ohio, was on her

lunch break when she drove past an older-model blue van, similar to one owned by Renz,

pulled over on the side of a country road. She noticed a “creepy looking” man in the

process of dumping something. Tr. at 279, 292, 300. The next day, she went by again

and found a number of cats in the area where the van had been sitting. Tr. at 287. Some

of them had collars. Tr. at 289. She returned to that spot and eventually, with the help of

a neighbor, took in over twenty cats found in the general location. Tr. at 290.

Unfortunately, a couple of days later, a heavy rain flooded the spot, which is near a creek.

Id.

       {¶10} Sometime between late July and early August 2015, appellant and Renz

vacated and abandoned the premises at 290 Spring Street, where they had been living.

When the landlord, Dwight Wallen, went through the property, he found a ring washer in

the basement that was not there when he first rented the house to them. A ring washer

was later found to be missing from Hudson’s house. Investigators also found a seven-day

pill container, with six days’ worth of various medications, in Hudson’s house. Tr. at 487.1

       {¶11} On August 3, 2015, another neighbor, Steve Au, called the police after

noticing Hudson’s mail accumulating, her grass being quite overgrown, and the cats

having “vanished.” Tr. at 332. When Hudson's son, Lonnie, next went to see her in August

2015, there was no one home. Tr. at 178. However, both of Hudson’s vehicles were still

at the house. Tr. at 178. He attempted to call the number he had for his mother, but




1  Because the actual occurrence of the disappearance and death of Hudson is not
presently in dispute, we will not herein attempt to fully summarize additional trial testimony
concerning the police investigation into Hudson’s residence.
Richland County, Case No. 2016 CA 101                                                   5


another female voice answered. Tr. at 182. Lonnie later observed that his mother’s

jewelry boxes and two guns were missing from her house. Tr. at 201.

       {¶12} Between July 2015 and January 2016, Hudson's debit card was used in

various locations throughout the United States. Tr. at 453-459. It was used in Ohio,

Indiana, Missouri, Nebraska, Montana, South Dakota, Virginia, West Virginia, North

Carolina, Tennessee, and Mississippi. Id.

       {¶13} On December 22, 2015, officers from the Mansfield Police Department

commenced a missing person investigation. The officers learned, among other things,

that appellant and Renz had been using appellant’s debit and credit cards. Upon

questioning by detectives, Renz finally led police to various locations where parts of

Hudson’s dismembered body had been hidden.

       {¶14} Investigators also found a nightgown, with numerous bloodstains, in the

Spring Street residence where appellant and Renz had been living at the time of Hudson’s

disappearance. Tr. at 506. Two of the stains were matched to appellant; a third stain also

contained appellant’s blood, along with an unknown human contributor, described as a

“minor DNA profile.” Tr. at 833.

       {¶15} In addition, as further discussed infra, appellant later made admissions

about her involvement in an Ohio killing to a woman she met in Mississippi.

       {¶16} On July 1, 2016, appellant was indicted by the Richland County Grand Jury

as follows:

       {¶17} Count I, aggravated murder (R.C. 2903.01(A)), an unclassified felony;

Count II, murder (R.C. 2903.02(A)), an unclassified felony; Count III, abuse of a corpse

(R.C. 2927.01(B)), a felony of the fifth degree; Count IV, tampering with evidence (R.C.
Richland County, Case No. 2016 CA 101                                                     6


2921.12(A)(1)), a felony of the third degree; Count V, receiving stolen property (R.C.

2913.51(A)), a felony of the fifth degree; Count VI, misuse of credit card (R.C.

2913.21(B)(2)(D)(4), a felony of the fifth degree; Count VII: identity fraud, R.C.

2913.49(B), a felony of the fourth degree.

       {¶18} The case proceeded to a jury trial commencing on November 17, 2016.2

The State’s case centered on the theory that appellant, either on her own or along with

Renz, had caused Hudson to overdose on Atenolol, after which the couple secreted

Hudson’s dismembered body and made use of her money and credit cards. Following

the presentation of evidence, the jury was given, inter alia, instructions on aiding and

abetting.

       {¶19} Appellant was ultimately found guilty by the jury on all counts. At sentencing,

the trial court found Count I and Count II to be allied offenses, and likewise found Count

V and Count VI to be allied offenses. On Count I, appellant was sentenced to life in prison,

without parole. For Counts III and IV, appellant was sentenced to three years in prison on

each count. For Counts V and VII, appellant was sentenced to six months on each count.

Furthermore, Counts III, IV, V and VII were ordered to run consecutively to each other,

but concurrently to Count I.

       {¶20} On December 28, 2016, appellant filed a notice of appeal. She herein raises

the following two Assignments of Error:

       {¶21} “I.   THE EVIDENCE IN THIS CASE WAS INSUFFICIANT [SIC] AS A

MATTER OF LAW TO SUPPORT A CONVICTION OF AGGRAVATED MURDER AND



2 The record before us indicates appellant and Renz were not tried jointly. See Tr. at
167.
Richland County, Case No. 2016 CA 101                                                  7


AS A RESULT, THE APPELLANT'S RIGHTS AS PROTECTED BY ARTICLE I SECTION

16 OF THE OHIO CONSTITUTION AND FIFTH AMENDMENT OF THE UNITED

STATES CONSTITUTION WERE VIOLATED.

      {¶22} “II. THE EVIDENCE IN THIS CASE WAS INSUFFICIANT [SIC] AS A

MATTER OF LAW TO SUPPORT A CONVICTION OF MURDER AND AS A RESULT,

THE APPELLANT'S RIGHTS AS PROTECTED BY ARTICLE I SECTION 16 OF THE

OHIO CONSTITUTION AND FIFTH AMENDMENT OF THE UNITED STATES

CONSTITUTION WERE VIOLATED.”

                             Appellate Standard of Review

      {¶23} In reviewing a claim of insufficient evidence, “[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt.” State v. Jenks (1991), 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus. It is well-established that the State bears the burden of

establishing each and every element of a charged crime and must do so with proof

beyond a reasonable doubt. See In re L.R., 8th Dist. Cuyahoga No. 93356, 2010-Ohio-

15, ¶ 11.

                                           I.

      {¶24} In her First Assignment of Error, appellant contends her conviction for the

aggravated murder of Patsy Hudson was not supported by sufficient evidence. We

disagree.
Richland County, Case No. 2016 CA 101                                                       8


       {¶25} R.C. 2903.01(A) provides as follows: “No person shall purposely, and with

prior calculation and design, cause the death of another or the unlawful termination of

another's pregnancy.”

                                      Cause of Death

       {¶26} The record in the case sub judice reveals the coroner listed the “immediate

cause of death” regarding Hudson as unknown, noting the state of Hudson’s

dismembered body parts. Tr. at 617, 619. The coroner nonetheless considered Hudson’s

manner of death a homicide because he could not rationalize any other manner of death.

Tr. at 619. Appellant posits the State’s theory of the case was that appellant, in July 2015,

caused Hudson to take an overdose of Atenolol, resulting in her death, in order to steal

her identity and use her debit and credit cards, and that after Hudson’s death, appellant

assisted Renz in dismembering and secreting Hudson’s body. In response, the State

concedes its theory “revolved around” poisoning by an Atenolol overdose, but it urges

“any number of possibilities exist” for how Hudson died based upon the evidence at trial.

Appellee’s Brief at 13. For example, the State’s forensic anthropologist testified there was

evidence of possible stabbing with a sharp instrument in one of Hudson’s recovered

vertebrae. Tr. at 708.

       {¶27} In a criminal prosecution, a plea of ‘not guilty’ requires the State to prove all

material facts relating to the crime charged, including those facts relating to the corpus

delicti. State v. Nutter (1970), 22 Ohio St. 2d 116, 118, 258 N.E.2d 440. “The corpus delicti,

meaning the body or substance of a crime, in a homicide prosecution involves two

elements, i.e. the fact of death and the existence of the criminal agency of another as the

cause of death.” State v. Avery, 7th Dist. Mahoning No. 96 CA 33, 1999 WL 397913,
Richland County, Case No. 2016 CA 101                                                      9

citing State v. Manago (1974), 38 Ohio St. 2d 223, 226, 313 N.E.2d 10. The Ohio Revised

Code states: “The cause of death and the manner and mode in which the death occurred,

as delivered by the coroner and incorporated in the coroner's verdict and in the death

certificate filed with the division of vital statistics, shall be the legally accepted manner

and mode in which such death occurred, and the legally accepted cause of death, unless

the court of common pleas of the county in which the death occurred, after a hearing,

directs the coroner to change his decision as to such cause and manner and mode of

death.” R.C. 313.19. However, “expert medical evidence is not always required to

establish whether a death occurred as the result of the criminal agency of another.” Avery,

citing State v. Carter (1992), 64 Ohio St. 3d 218, 226, 594 N.E.2d 595. Additional

circumstances surrounding the offense may give rise to further support that the death

resulted from the criminal agency of another. Id.

       {¶28} Accordingly, in light of the evidence set forth in our recitation of facts and

discussed infra, we reject appellant’s claim that insufficient evidence was provided as to

Hudson’s cause of death.

                               Prior Calculation and Design

       {¶29} Appellant next focuses on the “prior calculation and design” element of

Ohio’s aggravated murder statute.

       {¶30} We note in 1974, the General Assembly reclassified “first-degree murder”

as “aggravated murder” and substituted, in lieu of the former element of “deliberate and

premeditated malice,” a requirement of “prior calculation and design.” See State v.

Jenkins (1976), 48 Ohio App. 2d 99, 102, 355 N.E.2d 825. The General Assembly's

apparent intention “was to require more than the few moments of deliberation permitted
Richland County, Case No. 2016 CA 101                                                       10


in common law interpretations of the former murder statute, and to require a scheme

designed to implement the calculated decision to kill.” State v. Cotton (1978), 56 Ohio

St.2d 8, 11, 381 N.E.2d 190. R.C. 2903.01(A) was amended in 1981, but it retained the

term ‘prior calculation and design’ as a necessary element of aggravated murder. State

v. Taylor (1997), 78 Ohio St. 3d 15, 18, 676 N.E.2d 82. The Ohio Supreme Court has also

stated that “it is not possible to formulate a bright-line test that emphatically distinguishes

between the presence or absence of ‘prior calculation and design’ ” and that “[i]nstead,

each case turns on the particular facts and evidence presented at trial.” Taylor, supra, at

20.

       {¶31} In the present case, we find evidence of prior calculation and design was

first presented via testimony that appellant and Renz told neighbors that they were going

to take Hudson on a purported trip to Florida. See Tr. at 352. Based on this, the jury could

have reasonably inferred that this was part of a plan to allay suspicion in the neighborhood

when all three of them disappeared at about the same time. The jury could have also

reasonably inferred that the assistance appellant and Renz provided in driving Hudson to

the grocery store (Tr. at 352) was a means of becoming acquainted with Hudson’s

finances and obtaining the PIN for her debit card.

       {¶32} Also, appellant and Renz told neighbors that they were going to get rid of

Hudson's cats for her. Tr. at 352, 357. This would have been out of character for the

victim, as she was known to care greatly for her animals and had even made a formal

police report on July 4, 2015 when she became concerned that one of them had been

killed and another one poisoned. Tr. at 266. The officer who responded to that call for

assistance described Hudson as upset, as she often took in stray cats to protect them.
Richland County, Case No. 2016 CA 101                                                      11


Tr. at 272. Even until the time of her disappearance, Hudson would take her cats in for

veterinary care. Tr. at 339-340. As noted in our recitation of facts, a witness testified that

she saw Renz pulled over in a van, appearing to be dumping something, and the witness

later found a number of cats stranded in that area. In sum, the record does not show

Hudson would have had any intention of "getting rid of” her adopted cats, and the jury

could have determined beyond a reasonable doubt that this was part of a scheme to

murder Hudson and divert attention from Hudson’s house.

       {¶33} Upon review, we are unpersuaded by appellant’s claim that insufficient

evidence was provided that she acted with prior calculation and design, either on her own

or in complicity with Renz, in causing Hudson’s death.

                                    Element of Purpose

       {¶34} Ohio law recognizes that circumstantial evidence is sufficient to prove the

essential elements in a criminal case. State v. Willey, 5th Dist. Guernsey No. 98 CA 6,

1999 WL 3962, citing State v. Hopfer (1996), 112 Ohio App. 3d 521, 558, 679 N.E.2d 321.

Specifically, the element of purpose may be proven by circumstantial evidence. State v.

Buck, 9th Dist. Summit No. 27597, 2017-Ohio-273, 81 N.E.3d 895, ¶ 43, citing State v.

Shue, 97 Ohio App. 3d 459, 466, 646 N.E.2d 1156 (9th Dist.1994).

       {¶35} However, appellant herein directs us to State v. Sorgee (1978), 54 Ohio

St.2d 464, 8 O.O.3d 452, 377 N.E.2d 782, and submits that the State in the present case

relied solely on circumstantial evidence to prove its charge of aggravated murder. In

Sorgee, the Ohio Supreme Court held “[a]n appellate court will reverse a conviction based

solely on circumstantial evidence where that evidence does not, as a matter of law,

preclude all reasonable theories of innocence.” Sorgee, supra, at syllabus.
Richland County, Case No. 2016 CA 101                                                      12


       {¶36} However, the Ohio Supreme Court “has drawn a distinction between cases

where the state uses wholly circumstantial evidence to prove an element of an offense,

and cases where the state has submitted some direct evidence as to each element of a

crime.” Jenks, supra, at 264. The rule of Sorgee is not utilized in the latter scenario. Id.3

       {¶37} In the case sub judice, the State called Christina Cooper, who had lived

near appellant in an RV park in Ackerman, Mississippi, after Hudson’s disappearance.

According to Cooper, appellant admitted that she and Renz had killed someone in Ohio.

Tr. at 514. Cooper recalled appellant saying she “knew that [Renz] was chopping up the

body.” Tr. at 535. Appellant further admitted to assisting Renz, after he had cut up the

body, in putting the parts in bags, and scattering them throughout the county. Id. Appellant

also told Cooper that she and Renz “were living off of a dead woman’s credit card.” Tr. at

530. Cooper also recounted: “*** [Appellant] said that they had killed a lady in Mansfield,

Ohio, and that it all started because their dog had killed her cat. I guess it just escalated

from there. I don’t know exactly how it happened. She never told me that. The end result

was that they chopped her up and spread her body out.” Tr. at 534.

       {¶38} Under Ohio law, “[d]irect evidence is evidence based on personal

observation, including confessions.” State v. Rister, 6th Dist. Lucas No. L-09-1191, 2012-

Ohio-516, ¶ 12, citing State v. Nicely, 39 Ohio St. 3d 147, 529 N.E.2d 1236 (1988),

paragraph one of the syllabus. Thus, a defendant’s confession may be construed as direct

evidence of his or her guilt. See State v. Corson, 4th Dist. Pickaway No. 15CA4, 2015-




3  In addition, at least one appellate court has found the continued validity of Sorgee to
be “questionable.” See In Re B.N.C., 2nd Dist. Montgomery No. 25615, 2013-Ohio-4071,
¶ 29.
Richland County, Case No. 2016 CA 101                                                    13

Ohio-5332, ¶ 30, citing State v. Watts, 1st Dist. Hamilton No. C–810091, 1981 WL 10176,

f.n.1.

         {¶39} We therefore find the rule of Sorgee inapplicable, and we find the State

sufficiently proved the element of “purpose” by direct and circumstantial evidence.

                                    Aiding and Abetting

         {¶40} Appellant finally argues that there was no evidence that sufficiently shows

she aided and abetted in the commission of the offense.

         {¶41} Ohio's complicity statute, R.C. 2923.03(A)(2), reads in pertinent part as

follows: “No person, acting with the kind of culpability required for the commission of an

offense, shall * * * [a]id or abet another in committing the offense.” Under R.C. 2923.03(F)

of the complicity statute, “[w]hoever violates this section is guilty of complicity in the

commission of an offense, and shall be prosecuted and punished as if he were a principal

offender.” (Emphasis added).

         {¶42} We have recognized that in order to support a conviction for complicity by

aiding or abetting under R.C. 2923.03(A)(2), the evidence must show that the defendant

supported, assisted, encouraged, cooperated with, advised, or incited the principal in the

commission of the crime, and that the defendant shared the criminal intent of the principal,

and such intent may be inferred from the circumstances surrounding the crime. State v.

Shrider, 5th Dist. Licking No. 07 CA 111, 2008-Ohio-3648, 2008 WL 2840598, ¶ 41, citing

State v. Johnson (2001), 93 Ohio St. 3d 240, 754 N.E.2d 796, syllabus. Mere approval or

acquiescence, without expressed concurrence or the doing of something to contribute to

an unlawful act, is not aiding or abetting. State v. Mullins (1986), 34 Ohio App. 3d 192,
Richland County, Case No. 2016 CA 101                                                  14

200, 517 N.E.2d 945, citing Columbus v. Russell (1973), 39 Ohio App. 2d 139, 140, 316
N.E.2d 897.

      {¶43} The record in the case sub judice, as discussed supra, reveals evidence

that appellant participated with Renz in telling Hudson's neighbors that they would all be

going to Florida together. Appellant was also connected to the scheme to attempt disposal

of Hudson's cats. Appellant also sought out medications which the jury may have

concluded caused an overdose to the victim. Furthermore, appellant confessed to a

neighbor in Mississippi that she and Renz had killed and dismembered a woman in

Mansfield, Ohio.

      {¶44} Upon review of the record and transcript in a light most favorable to the

prosecution, we find that a reasonable finder of fact could have found appellant guilty

beyond a reasonable doubt of aggravated murder, either as the primary actor or as an

aider and abettor.

                                       Conclusion

      {¶45} We thus hold appellant’s conviction for the aggravated murder of Patsy

Hudson was supported by the sufficiency of the evidence.

      {¶46} Appellant's First Assignment of Error is therefore overruled

                                            II.

      {¶47} In her Second Assignment of Error, appellant contends her conviction for

the murder of Patsy Hudson was not supported by sufficient evidence. We disagree.

      {¶48} R.C. 2903.02(A), the Ohio murder statute, provides: “No person shall

purposely cause the death of another or the unlawful termination of another's pregnancy.”
Richland County, Case No. 2016 CA 101                                                     15


       {¶49} The Ohio Supreme Court has succinctly concluded: “Murder (R.C. 2903.02)

is a lesser included offense of aggravated murder (R.C. 2903.01[A]). *** The sole

difference is that prior calculation and design is absent from murder. ***.” State v. Monroe,

105 Ohio St. 3d 384, 2005-Ohio-2282, 827 N.E.2d 285, ¶ 36.

       {¶50} Accordingly, based on our previous conclusions herein, we find sufficient

evidence was presented for reasonable fact finders to conclude beyond a reasonable

doubt appellant was guilty of the murder of Patsy Hudson, either as the primary actor or

as an aider and abettor. We thus hold said conviction was supported by the sufficiency of

the evidence.

       {¶51} Appellant's Second Assignment of Error is overruled.

       {¶52} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Richland County, Ohio, is hereby affirmed.


By: Wise, J.

Gwin, P. J., and

Baldwin, J., concur.




JWW/d 0104